 

Exhibit 10.2

 

[FORM OF AMENDMENT NO. 1 TO GUARANTEE, PLEDGE AND SECURITY AGREEMENT]

 

AMENDMENT NO. 1 TO

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) dated as of June 16, 2017, is made with
respect to the Guarantee, Pledge and Security Agreement, dated as of October 17,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among CAPITALA FINANCE CORP., a Maryland
corporation (the “Borrower”), the Subsidiary Guarantors from time to time party
thereto, ING CAPITAL LLC (“ING”), as administrative agent for the Lenders under
the Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), each “Financing Agent” or “Designated
Indebtedness Holder” (each as defined therein) from time to time party thereto,
and ING, as collateral agent for the Secured Parties (in such capacity, together
with its successors in such capacity, the “Collateral Agent”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Security Agreement (as amended hereby).

 

WITNESSETH:

 

WHEREAS, reference is made to that certain Senior Secured Revolving Credit
Agreement, dated as of October 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, to induce the Lenders to make loans and other extensions of credit to
the Borrower pursuant to the Credit Agreement, the Borrower entered into the
Security Agreement; and WHEREAS, the Borrower has requested that the Secured
Parties and the Collateral Agent amend certain provisions of the Security
Agreement, and the Secured Parties signatory hereto and the Collateral Agent
have agreed to do so on the terms and subject to the conditions contained in
this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENTS TO SECURITY AGREEMENT

 

Effective as of the Effective Date, and subject to the terms and conditions set
forth below, the Security Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text or stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: doubled-underlined text
or double-underlined text) as set forth in the Security Agreement attached
hereto as Exhibit A.

 

 

 

 

SECTION II MISCELLANEOUS

 

2.1.         Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (such date, the “Effective Date”) on which each
of the following conditions precedent have been satisfied (unless a condition
shall have been waived in accordance with Section 9.02 of the Credit Agreement):

 

(a) Documents. The Collateral Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Collateral
Agent (and to the extent specified below to each Secured Party) in form and
substance:

 

(1) Executed Counterparts. From the Required Secured Parties, the Collateral
Agent and the Borrower, either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Collateral
Agent (which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2) Amendment No. 2 to Credit Agreement. The Amendment No. 2 to Senior Secured
Revolving Credit Agreement, dated as of the date hereof, with respect to the
Senior Secured Credit Agreement, dated as of October 17, 2014 (as amended by
that certain Amendment No. 1 to Senior Secured Revolving Credit Agreement), by
and among the Borrower, the Lenders and the Administrative Agent, duly executed
and delivered by each of the parties thereto.

 

(b) Consents. The Borrower shall have obtained and delivered to the Collateral
Agent certified copies of all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
all guarantors in connection with this Amendment, such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding this Amendment
or any transaction being financed with the proceeds of the Loans shall be
ongoing.

 

2.2.         Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Collateral Agent and each of the Secured Parties that, as of the Effective Date
and after giving effect to this Amendment:

 

(a)          This Amendment has been duly authorized, executed and delivered by
the Borrower, and constitutes a legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms. The Security Agreement, as
amended by this Amendment, constitutes the legal, valid and binding obligation
of the Borrower enforceable in accordance with its respective terms.

 

 

 

 

(b)          The representations and warranties set forth in Section 2 of the
Security Agreement as amended by this Amendment and the representations and
warranties in each other Loan Document are true and correct in all material
respects (other than any representation or warranty already qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date, with the
same effect as though made on and as of the Effective Date.

 

2.3.         Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.         Payment of Expenses. The Borrower agrees to pay and reimburse the
Collateral Agent for all of its reasonable and documented out-of-pocket costs
and expenses incurred in connection with this Amendment, including, without
limitation, the reasonable fees, charges and disbursements of legal counsel to
the Collateral Agent (but excluding, for the avoidance of doubt, the allocated
costs of internal counsel).

 

2.5.         GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

2.7.         Incorporation of Certain Provisions. The provisions of Sections
10.01, 10.07, 10.08 and 10.10 of the Security Agreement are hereby incorporated
by reference mutatis mutandis as if fully set forth herein.

 

 

 

 

2.8.         Effect of Amendment. This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Credit Agreement, the
Security Agreement or any other Loan Document or an accord and satisfaction in
regard thereto. Except as expressly set forth herein, this Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Secured Parties, the Administrative Agent,
the Collateral Agent or the Borrower under the Security Agreement or any other
Loan Document, and, except as expressly set forth herein, shall not alter,
modify, amend or in any way affect any of the other terms, conditions,
obligations, covenants or agreements contained in the Security Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Person to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Security Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions amended herein of the Security Agreement.
Upon the effectiveness of this Amendment, each reference in the Security
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Security Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Security Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

2.9.         Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, the Borrower hereby to the extent applicable
as of the Effective Date (i) consents to this Amendment and the transactions
contemplated hereby, (ii) agrees that the Security Agreement and each of the
other Security Documents is in full force and effect, (iii) affirms its
obligations under the Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Security Agreement), and (iv) acknowledges and affirms that such grant is in
full force and effect in respect of, and to secure, the Secured Obligations (as
defined in the Security Agreement).

 

[Signature pages follow]

 

 

 

 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CAPITALA FINANCE CORP.           By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

  ING CAPITAL LLC,   as Collateral Agent and a Secured Party       By:      
Name:       Title:             By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

  BANK OF NORTH CAROLINA,   as a Secured Party       By:       Name:      
Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Secured Party

      By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

 

PARK STERLING BANK,

as a Secured Party

      By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

 

CAPITAL BANK CORPORATION,

as a Secured Party

      By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

 

EVERBANK COMMERCIAL FINANCE, INC.,

as a Secured Party

      By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

 

FIRST BANK,

as a Secured Party

      By:       Name:       Title:  

 

[Signature Page to the Amendment No. 1 to Guarantee, Pledge and Security
Agreement]

 

 

 

 

Exhibit A

 

[see attached]

 

 

 

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

October 17, 2014

 

and

 

as amended by Amendment No. 1 to Guarantee, Pledge and Security Agreement dated
as of June 16, 2017

 

among

 

CAPITALA FINANCE CORP.,

as Borrower,

 

the SUBSIDIARY GUARANTORS party hereto,

 

ING CAPITAL LLC,

as Revolving Administrative Agent for the Revolving Lenders,

 

each FINANCING AGENT and

DESIGNATED INDEBTEDNESS HOLDER party hereto

 

and

 

ING CAPITAL LLC,

as Collateral Agent

 

 

 

 

 

 

TABLE OF CONTENTS

 



    Page       Section 1. Definitions, Etc. 2 1.01 Certain Uniform Commercial
Code Terms 2 1.02 Additional Definitions 2 1.03 Terms Generally 19       Section
2. Representations and Warranties 20 2.01 Organization 20 2.02 Authorization;
Enforceability 20 2.03 Governmental Approvals; No Conflicts 20 2.04 Title 20
2.05 Names, Etc. 21 2.06 Changes in Circumstances 21 2.07 Pledged Equity
Interests 21 2.08 Promissory Notes 2122 2.09 Deposit Accounts and Securities
Accounts 22 2.10 Commercial Tort Claims 22 2.11 Intellectual Property and
Licenses 22       Section 3. Guarantee 2324 3.01 The Guarantee 2324 3.02
Obligations Unconditional 24 3.03 Reinstatement 25 3.04 Subrogation 25 3.05
Remedies 25 3.06 Continuing Guarantee 2526 3.07 Instrument for the Payment of
Money 2526 3.08 Rights of Contribution 26 3.09 General Limitation on Guarantee
Obligations 2627 3.10 Indemnity by Borrower 27 3.11 Keepwell 27       Section 4.
Collateral 27       Section 5. Certain Agreements Among Secured Parties 2829
5.01 Priorities; Additional Collateral 2829 5.02 Turnover of Collateral 29 5.03
Cooperation of Secured Parties 29 5.04 Limitation upon Certain Independent
Actions by Secured Parties 2930 5.05 No Challenges 30 5.06 Rights of Secured
Parties as to Secured Obligations 30       Section 6. Designation of Designated
Indebtedness; Recordkeeping, Etc. 3031

 

 i 

 

 



6.01 Designation of Other Indebtedness 3031 6.02 Recordkeeping 31       Section
7. Covenants of the Obligors 3132 7.01 Delivery and Other Perfection 32 7.02
Name; Jurisdiction of Organization, Etc. 33 7.03 Other Liens, Financing
Statements or Control 33 7.04 Transfer of Collateral 3334 7.05 Additional
Subsidiary Guarantors 3334 7.06 Control Agreements 34 7.07 Revolving Credit
Agreement 3435 7.08 Pledged Equity Interests 35 7.09 Voting Rights, Dividends,
Etc. in Respect of Pledged Interests 3536 7.10 Commercial Tort Claims 3738 7.11
Intellectual Property 38       Section 8. Acceleration Notice; Remedies;
Distribution of Collateral 3940 8.01 Notice of Acceleration 3940 8.02
Preservation of Rights 40 8.03 Events of Default, Etc. 40 8.04 Deficiency 41
8.05 Private Sale 41 8.06 Application of Proceeds 4142 8.07 Attorney-in-Fact 43
8.08 Grant of Intellectual Property License 43 8.09 Authority 43       Section
9. The Collateral Agent 4344 9.01 Appointment; Powers and Immunities 4344 9.02
Information Regarding Secured Parties 44 9.03 Reliance by Collateral Agent 4445
9.04 Rights as a Secured Party 45 9.05 Indemnification 45 9.06 Non-Reliance on
Collateral Agent and Other Secured Parties 46 9.07 Failure to Act 46 9.08
Resignation of Collateral Agent 46 9.09 Agents and Attorneys-in-Fact 47      
Section 10. Miscellaneous 47 10.01 Notices 47 10.02 No Waiver 4748 10.03
Amendments to Security Documents, Etc. 4748 10.04 Expenses; Indemnity; Damage
Waiver 49 10.05 Successors and Assigns 5051 10.06 Counterparts; Integration;
Effectiveness; Electronic Execution 5051 10.07 Severability 51 10.08 Governing
Law; Submission to Jurisdiction 51



 

 ii 

 

 

10.09 Waiver of Jury Trial 52 10.10 Headings 52 10.11 Termination 52 10.12
Confidentiality 52

 

EXHIBIT A  – Form of Notice of Designation EXHIBIT B  – Form of Guarantee
Assumption Agreement EXHIBIT C  – Form of Intellectual Property Security
Agreement EXHIBIT D  – Form of Pledge Supplement

 

 iii 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of October 17, 2014 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among CAPITALA FINANCE CORP., a corporation duly organized and
validly existing under the laws of the State of Maryland (the “Borrower”), and
each entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant
to Section 7.05 hereof (the “Subsidiary Guarantors” and, together with the
Borrower, the “Obligors”), ING CAPITAL LLC, as administrative agent for the
parties defined as “Lenders” under the Revolving Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Revolving Administrative Agent”), each “Financing Agent” or “Designated
Indebtedness Holder” that becomes a party hereto after the date hereof pursuant
to Section 6.01 hereof and ING CAPITAL LLC, as collateral agent for the Secured
Parties hereinafter referred to (in such capacity, together with its successors
in such capacity, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, the Revolving Lenders and the Revolving Administrative Agent are
entering into the Revolving Credit Agreement (as hereinafter defined), pursuant
to which such lenders have agreed to extend credit (by means of revolving loans)
to the Borrower from time to time and such lenders consented to the Borrower and
the Revolving Administrative Agent entering into this Agreement;

 

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Agreement that the
Borrower designates as “Designated Indebtedness” under this Agreement, which
indebtedness is to be entitled to the benefits of this Agreement;

 

WHEREAS, to induce (i) the Revolving Lenders to extend credit to the Borrower
under the Revolving Credit Agreement and (ii) the holders of such “Designated
Indebtedness” to extend other credit to the Borrower, the Borrower wishes to
provide (a) for certain of its Subsidiaries from time to time to become parties
hereto and to guarantee the payment of the Guaranteed Obligations (as
hereinafter defined), and (b) for the Borrower and the Subsidiary Guarantors to
provide collateral security for the Secured Obligations (as hereinafter
defined);

 

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to Section
6.01 are or will be entering into this Agreement for the purpose of setting
forth their respective rights to the Collateral (as hereinafter defined); and

 

 

 

 

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein.

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1.          Definitions, Etc. 

 

1.01         Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02         Additional Definitions. In addition, as used herein:

 

“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and expiration of any
applicable grace period with respect thereto.

 

“Acceleration Notice” has the meaning assigned to such term in Section 8.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Amendment Effective Date” means June 16, 2017.

 

 2 

 

 

“Bank Loan” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility whether or not syndicated.

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Borrowing Base” shall have the meaning ascribed thereto in the Revolving Credit
Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Internal Revenue Code of 1986, as
amended, but only to the extent the Obligor or a subsidiary thereof is a “United
States Shareholder” (within the meaning of Section 951(b) of the Internal
Revenue Code of 1986, as amended) of such entity.

 

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

“Closing Date” means the date hereof.

 

“Collateral” has the meaning assigned to such term in Section 4.

 

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.

 

 3 

 

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including
the registrations and applications referred to in Annex 2.11 hereto, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Debt Documents” means, collectively, the Revolving Loan Documents, the
Designated Indebtedness Documents, any Hedging Agreement evidencing or relating
to any Hedging Agreement Obligations, and the Security Documents.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

 

 4 

 

 

(a)          subject to clause (l) below, in the case of each Certificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Certificated Security is either (i) in the possession of the Collateral
Agent and registered in the name of the Collateral Agent (or its nominee) or
Indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and registered in the name of the Custodian (or its nominee) or
Indorsed in blank and the Custodian has either (A) agreed in documentation
reasonably satisfactory to the Collateral Agent to hold such Certificated
Security as bailee on behalf of the Collateral Agent or (B) credited the same to
a Securities Account for which the Custodian is a Securities Intermediary and
has agreed that such Certificated Security constitutes a Financial Asset and
that the Collateral Agent has NYUCC Control over such Securities Account;

 

(b)          subject to clause (l) below, in the case of each Instrument, that
such Instrument is either (i) in the possession of the Collateral Agent and
indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and the Custodian has credited the same to a Securities Account for
which the Custodian is a Securities Intermediary and has agreed that such
Instrument constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

(c)          subject to clause (l) below, in the case of each Uncertificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

 

(d)          subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is in the possession of such Clearing Corporation, or of
an agent or custodian on its behalf), or (ii) credited to a Securities Account
of the Custodian at such Clearing Corporation (and, if a Certificated Security,
so held in the possession of such Clearing Corporation, or of an agent or
custodian on its behalf) and the Security Entitlement of the Custodian in such
Clearing Corporation Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such Clearing Corporation
Security constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

 5 

 

 

(e)          in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations; provided, that such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to NYUCC Control
over such Security under the NYUCC;

 

(f)          in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a Securities Account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has NYUCC Control over such Securities Account;

 

(g)          in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Custodian in the
United States under an arrangement where the Custodian has agreed to hold such
Tangible Chattel Paper as bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

 

(h)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt obligation
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds possession of such Instrument
for the benefit of the Collateral Agent (or for the benefit of the Custodian,
and the Custodian has agreed that it holds the interest in such Instrument as
bailee on behalf of the Collateral Agent) or (ii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Agent rights equivalent to NYUCC Control over such Instrument
under the NYUCC;

 

 6 

 

 

(i)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

 

(j)          in the case of any Deposit Account or Securities Account, that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
NYUCC Control over such Deposit Account or Securities Account, or that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed that the rights of the Custodian in such Underlying
Accounts constitute a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

(k)          in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account or a Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;

 

(l)          in the case of any Certificated Security, Uncertificated Security
or Instrument or Special Equity Interest issued by a Person organized outside of
the United States, that such additional actions shall have been taken as shall
be necessary under applicable law to accord the Collateral Agent rights
substantially equivalent to those accorded to a secured party under the NYUCC
that has possession or control of such Certificated Security, Uncertificated
Security or Instrument or Special Equity Interest;

 

(m)          in the case of each Portfolio Investment of any Obligor consisting
of a Bank Loan, in addition to all other actions required to be taken hereunder,
that all actions shall have been taken as required by Section 5.08(c)(iv), (v)
or (vi) of the Revolving Credit Agreement;

 

 7 

 

 

(n)          subject to clause (l) above, in the case of a Special Equity
Interest constituting a Certificated Security, that the holder of the first Lien
on such Certificated Security has possession of such Certificated Security in
the United States (which has been registered in the name of such holder (or its
nominee) or Indorsed to such holder or in blank) and has agreed to deliver the
certificates evidencing such Certificated Security directly to the Collateral
Agent upon the discharge of such Lien and has acknowledged that it holds such
certificates for the Collateral Agent subject to such Lien (it being understood
that, upon receipt of any such Certificated Security, if so requested by the
Borrower the Collateral Agent shall deliver the same to the Custodian to be held
in accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

 

(o)          in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (n), that
such Portfolio Investment or other Collateral has been transferred to the
Collateral Agent in accordance with applicable law and regulation.

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

 

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

 

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

 

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under such Designated Indebtedness Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding, provided
that Designated Indebtedness Obligations shall not include any Excluded Swap
Obligation.

 

“Disqualified Equity Interests” means Equity Interests of any issuer that after
issuance are subject to any agreement between the holder of such Equity
Interests and the issuer thereof where the issuer is required to purchase,
redeem, retire, acquire, cancel or terminate such Equity Interests, other than
(x) as a result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.

 

 8 

 

 

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts, 401(k) accounts, and
other deposit accounts specifically and exclusively used for employee wage,
health and benefit payments, (iii) any fiduciary accounts or any account for
which any Obligor is the servicer for another Person, including any accounts in
the name of the Borrower in its capacity as servicer for a Financing Subsidiary
or any “Agency Account” pursuant to Section 5.08(c)(v) of the Revolving Credit
Agreement, (iv) any applications for trademarks or service marks filed in the
United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051 Section
(b)(1) unless and until evidence of use of the mark in interstate commerce is
submitted to and accepted by the United States Patent and Trademark Office
pursuant to 15 U.S.C. §1051 Section (c) or Section (d), at which point such
trademark or service mark application shall be considered automatically included
in the Collateral, (v) any Equity Interest in a Portfolio Investment that is
issued as an “equity kicker” to holders of subordinated debt and such Equity
Interest is pledged to secure senior debt of such Portfolio Investment to the
extent required thereby, (vi) any assets that are held, directly or indirectly,
by a CFC or Transparent Subsidiary, and (vii) any assets with respect to which
applicable law prohibits the creation or perfection of such security interests
therein (other than to the extent that any such prohibition is rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction (or any successor provision) or
any other applicable law or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such law is not
effective or applicable, and, to the extent severable, shall attach immediately
to any portion of the Collateral that does not result in such consequences).

 

“Excluded Equity Interest” means (a) any Equity Interest issued by any Financing
Subsidiary; provided, that if any such Financing Subsidiary shall at any time
cease to be a Financing Subsidiary pursuant to the definition thereof in the
Revolving Credit Agreement, the Equity Interests issued by such Person shall no
longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder, and (b) all Equity Interests in any Transparent Subsidiary
or CFC, other than 65% of the Equity Interests of a First Tier Foreign
Subsidiary.

 

 9 

 

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event of default (however designated) that
enables or permits (after giving effect to any applicable grace or cure periods)
the holder or holders of any Designated Indebtedness Obligations or Hedging
Agreement Obligations or any trustee or agent on its or their behalf to cause
any Designated Indebtedness Obligations or Hedging Agreement Obligations to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity.

 

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

“Financing Subsidiary” means (a) any SBIC Subsidiary or (b) any Structured
Subsidiary.

 

“First Tier Foreign Subsidiary” means any Transparent Subsidiary or CFC whose
Equity Interests are directly owned by any Obligor.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

 10 

 

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion).

 

“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations, the Designated Indebtedness Obligations and the Hedging Agreement
Obligations.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
entered into in the ordinary course of business and not for speculative
purposes. For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.

 

 11 

 

 

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate protection agreement or other interest rate
hedging arrangement and has been designated by the Borrower by notice to the
Collateral Agent as being secured by this Agreement, including in each case all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Hedging Agreement,
and including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding, provided that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.

 

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement (as applicable) shall nevertheless continue to constitute Hedging
Agreement Obligations for purposes hereof, notwithstanding that such Person (or
its Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.

 

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Subsidiary Guarantor
under this Agreement or (ii) any rights to consent to any amendment, waiver, or
other matter under this Agreement or any other Loan Document. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, as
applicable, no provider or holder of any Hedging Agreement Obligations (other
than in its capacity as Revolving Administrative Agent, Collateral Agent or
Revolving Lender to the extent applicable) has any individual right to enforce
this Agreement or bring any remedies with respect to any Lien on Collateral
granted pursuant to the Loan Documents. By accepting the benefits of this
Agreement, such party shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by this Agreement as a Secured Party, subject
to the limitations set forth in the preceding sentence.

 

 12 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment or fund the delayed draw or
unfunded portion of any existing Portfolio Investment.

 

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

 

“ING” means ING Capital LLC.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.

 

 13 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

 

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement.

 

“Notice of Designation” has the meaning assigned to such term in Section 6.01.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

 

“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

 

“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).

 

 14 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

 

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.

 

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

 

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Secured Parties” means, (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Revolving
Credit Agreement or (b) if a Trigger Event shall have occurred and be
continuing, Secured Parties holding more than 50% of the aggregate amount of the
sum of the Revolving Credit Agreement Obligations and the Designated
Indebtedness Obligations.

 

 15 

 

 

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Revolving Credit Agreement” means the Senior Secured Revolving Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Revolving
Lenders from time to time party thereto, and the Revolving Administrative Agent.

 

“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents (as defined in the Revolving Credit Agreement), including
in each case in respect of the principal of and interest on the loans made
thereunder, and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to the Revolving Administrative Agent or the Revolving Lenders or
any of them under or in respect of the Revolving Credit Agreement and the other
Loan Documents (as defined in the Revolving Credit Agreement), and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Revolving Credit Agreement Obligations shall not include any Excluded Swap
Obligation.

 

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.

 

“Revolving Loan Documents” has the meaning assigned to the term “Loan Documents”
in the Revolving Credit Agreement.

 

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent to the extent required thereunder).

 

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations, the Designated Indebtedness Obligations
and the Hedging Agreement Obligations, (b) in the case of the Subsidiary
Guarantors, the obligations of the Subsidiary Guarantors in respect of the
Guaranteed Obligations pursuant to Section 3.01 and (c) in the case of all
Obligors, all present and future obligations of the Obligors to the Secured
Parties, or any of them, hereunder or under any other Security Document,
provided that Secured Obligations shall not include any Excluded Swap
Obligation.

 

 16 

 

 

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations” and the Collateral Agent.

 

“Security Documents” means, collectively, this Agreement, each Custodian
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto and all
other assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant hereto or otherwise providing or relating to any
collateral security for any of the Secured Obligations.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or the issuer’s Affiliates of such Equity
Interest; provided that (a) such Lien was created to secure Indebtedness owing
by such issuer or the issuer’s Affiliates to such creditors, (b) such
Indebtedness was (i) in existence at the time the Obligors acquired such Equity
Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Structured Subsidiary” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as a “structured subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.

 

 17 

 

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Termination Date” has the meaning assigned to such term in the Revolving Credit
Agreement.

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Transparent Subsidiary” means an entity directly or indirectly owned by an
Obligor that has no material assets other than Equity Interests (held directly
or indirectly through other Transparent Subsidiaries) in one or more CFCs.

 

“Trigger Event” means any of the following events or conditions:

 

(a)          Acceleration of Secured Obligations representing 66-2/3% or more of
the aggregate Secured Obligations at the time outstanding;

 

 18 

 

 

(b)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of sixty (60) or more days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

 

(c)          any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(b) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.

 

“United States” means the United States of America.

 

“U.S. Government Security” means any security that is the direct obligation of,
and an obligation the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States and the obligation of which is backed by the full faith and credit of the
United States and in the form of conventional bills, bonds and notes.

 

1.03         Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Annexes shall be construed to refer to Sections of, and Exhibits and Annexes
to, this Agreement and (e) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

 19 

 

 

Section 2.          Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

 

2.01         Organization. Such Obligor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

2.02         Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder, manager and/or member action and action by the board of
directors or other governing body of such Obligor. This Agreement has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

2.03         Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are or will be in full force and
effect and (ii) filings and recordings in respect of the Liens created pursuant
hereto, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Obligor or any order of any
Governmental Authority (including the Investment Company Act of 1940, as amended
from time to time, and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of any Obligor.

 

2.04         Title. Such Obligor is the sole beneficial owner of the Collateral
in which a security interest is granted by such Obligor hereunder and no Lien
exists upon such Collateral other than (a) the security interest created or
provided for herein, which security interest constitutes a valid first and prior
perfected Lien, subject to Eligible Liens on the Collateral included in the
Borrowing Base and subject to Permitted Liens on all other Collateral (except
that any such security interest in a Special Equity Interest may be subject to a
Lien in favor of a creditor of the issuer of such Special Equity Interest as
contemplated by the definition of such term in Section 1.02) and (b) other Liens
not prohibited by the provisions of any Debt Document.

 

 20 

 

 

2.05         Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the ClosingAmendment Effective Date are correctly set forth in Annex 2.05 (and
of each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

 

2.06         Changes in Circumstances. No Obligor has (a) within the period of
four months prior to the date hereof or four months prior to the Amendment
Effective Date (or, in the case of any Subsidiary Guarantor, within the period
of four months prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its location (as defined in Section
9-307 of the NYUCC), (b) as of the date hereof and as of the Amendment Effective
Date (or, with respect to any Subsidiary Guarantor, as of the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement), changed its name or
(c) as of the date hereof and as of the Amendment Effective Date (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as defined
in Section 9-102(a)(56) of the NYUCC) with respect to a currently effective
security agreement previously entered into by any other Person and binding upon
such Obligor, in each case except as notified in writing to the Collateral Agent
prior to the date hereof or the Amendment Effective Date (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

 

2.07         Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor onas of the
ClosingAmendment Effective Date (or owned by a Subsidiary Guarantor on the date
it becomes a party hereto pursuant to a Guarantee Assumption Agreement) and on
such date such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on Annex 2.07; (ii) on such date, the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and (iii) no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.

 

2.08         Promissory Notes. Annex 2.08 sets forth a complete and correct list
of all Promissory Notes (other than any previously delivered to the Custodian or
held in a Securities Account referred to in Annex 2.09) held by any Obligor on
the ClosingAmendment Effective Date (or held by a Subsidiary Guarantor on the
date it becomes a party hereto pursuant to a Guarantee Assumption Agreement)
that are either included in the Borrowing Base or have an aggregate unpaid
principal amount in excess of $75,000.

 

 21 

 

 

2.09         Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the ClosingAmendment Effective Date (and
of any Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), except for any Deposit Account specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments.

 

2.10         Commercial Tort Claims. Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the
ClosingAmendment Effective Date (and of any Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement).

 

2.11         Intellectual Property and Licenses.

 

(a)          Annex 2.11 sets forth a true and complete list on the date
hereofAmendment Effective Date (or on the date a Subsidiary Guarantor becomes a
party hereto pursuant to a Guarantee Assumption Agreement) of (i) all United
States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Obligor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses;

 

(b)          on the date hereof or thereofAmendment Effective Date or the date
of such joinder, each Obligor is the sole and exclusive owner of the entire
right, title, and interest in and to all Intellectual Property listed on Annex
2.11, and owns or has as of the date hereof or thereofAmendment Effective Date
or the date of such joinder the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims, encumbrances and licenses, except for Permitted Liens and the
licenses set forth on Annex 2.11;

 

(c)          as of the date hereof or thereofAmendment Effective Date or the
date of such joinder, all Intellectual Property owned by the Obligors is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and as of the date hereof or thereofAmendment Effective Date or the date
of such joinder, each Obligor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks in full force
and effect;

 

(d)          on the date hereof or thereofAmendment Effective Date or the date
of such joinder, all Intellectual Property set forth in Annex 2.11 is valid and
enforceable; no holding, decision, or judgment has been rendered against any
Obligor in any action or proceeding before any court or administrative authority
challenging the validity of, any Obligor’s right to register, or any Obligor’s
rights to own or use, any Intellectual Property and no such action or proceeding
is pending or, to each Obligor’s knowledge, threatened;

 

 22 

 

 

(e)          on the date hereof or thereofAmendment Effective Date or the date
of such joinder, all registrations and applications for Copyrights, Patents and
Trademarks owned by the Obligors are standing in the name of an Obligor, and
none of the Trademarks, Patents, Copyrights or Trade Secrets owned by the
Obligors has been licensed by any Obligor to any Affiliate or third party,
except as disclosed in Annex 2.11;

 

(f)          as of the date hereof or thereofAmendment Effective Date or the
date of such joinder, each Obligor has been using appropriate statutory notice
of registration in connection with its use of registered Trademarks, proper
marking practices in connection with the use of Patents, and appropriate notice
of copyright in connection with the publication of Copyrights, in each case if
material to the business of such Obligor;

 

(g)          to each Obligor’s knowledge, as of the date hereof or
thereofAmendment Effective Date or the date of such joinder, the conduct of each
Obligor’s business does not infringe upon or otherwise misappropriate or violate
any trademark, patent, copyright, trade secret or other intellectual property
right owned or controlled by a third party; and no claim has been made, in
writing or, to such Obligor’s knowledge, threatened, that the use of any
Intellectual Property owned or used by any Obligor (or any of its respective
licensees) or the conduct of any Obligor’s business infringes, misappropriates,
or violates the asserted rights of any third party;

 

(h)          to each Obligor’s knowledge, as of the date hereof or
thereofAmendment Effective Date or the date of such joinder, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Obligor, or any of its respective licensees;

 

(i)          as of the date hereof or thereofAmendment Effective Date or the
date of such joinder, no settlement or consents, covenants not to sue,
nonassertion assurances, or releases have been entered into by any Obligor or to
which any Obligor is bound that adversely affect any Obligor’s rights to own or
use any Intellectual Property; and

 

(j)          as of the date hereof or thereofAmendment Effective Date or the
date of such joinder, no Obligor has made a previous assignment, sale, transfer
or agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property that has not been terminated or released,
and there is no effective financing statement or other document or instrument
now executed, or on file or recorded in any public office, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than in favor of the Collateral Agent.

 

 23 

 

 

Section 3.          Guarantee.

 

3.01         The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations. The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated or extended maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally pay
the same without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.02         Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

 

(a)          at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(d)          any lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

 24 

 

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

3.03         Reinstatement. The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees and other charges of counsel (but excluding the
allocated costs of internal counsel)) incurred by the Secured Parties in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

3.04         Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted, contingent obligations), and the expiration
and termination of all commitments to extend credit under all Debt Documents,
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 3.01, whether by subrogation or otherwise,
against the Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

 

3.05         Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.

 

 25 

 

 

3.06         Continuing Guarantee. The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

 

3.07         Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.

 

3.08         Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

 26 

 

 

3.09         General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

3.10         Indemnity by Borrower. In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

 

3.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap Obligations (provided, however that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be incurred without rendering its obligations under this
Section 3.11, or otherwise under the guarantee contained in this Section 3, as
it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 3.11 shall
remain in full force and effect until payment in full of all the Secured
Obligations (other than in respect of indemnities and contingent Obligations not
then due and payable). Each Qualified ECP Guarantor intends that this Section
3.11 constitute, and this Section 3.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 4.          Collateral. As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following property and assets, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4 being collectively referred to herein as
“Collateral”):

 

 27 

 

 

(a)          all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

 

(b)          to the extent related to any Collateral, all Supporting
Obligations;

 

(c)          to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and

 

(d)          all Proceeds of any of the foregoing Collateral.

 

IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (1) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or (ii)
a breach or termination pursuant to the terms of, or a default under, any such
contract, property rights, obligation, instrument or agreement (other than to
the extent that any such terms would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), or (2) any Excluded Assets, and notwithstanding anything
to the contrary provided in this Agreement, the term “Collateral” shall not
include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets and (B) the Obligors, may by notice to the
Collateral Agent, exclude from the grant of a security interest provided above
in this Section 4, any Special Equity Interest designated by the Borrower in
reasonable detail to the Collateral Agent in such notice (it being understood
that the Borrower may at any later time rescind any such designation by similar
notice to the Collateral Agent).

 

 28 

 

 

Section 5.          Certain Agreements Among Secured Parties.

 

5.01         Priorities; Additional Collateral.

 

(a)          Pari Passu Status of Obligations. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
their respective interests in the Security Documents and the Collateral shall
rank pari passu and that the Secured Obligations shall be equally and ratably
secured by the Security Documents subject to the terms hereof and the priority
of payment established in Section 8.06.

 

(b)          Sharing of Guaranties and Liens. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
(i) such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties, and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.

 

Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 

5.02         Turnover of Collateral. If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement or on account of any payment that is not
expressly prohibited hereby, such Secured Party shall promptly (but in any event
within five (5) Business Days) cause such Collateral or Proceeds to be Delivered
in accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

 

5.03         Cooperation of Secured Parties. Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.

 

 29 

 

 

5.04         Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within thirty (30) days thereafter. In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties).
The Obligors acknowledge and agree that should the Appointed Party act in
accordance with this provision, such Appointed Party will have all the rights,
remedies, benefits and powers as are granted to the Collateral Agent pursuant
hereto or pursuant to any Security Documents.

 

5.05         No Challenges. In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

 

5.06         Rights of Secured Parties as to Secured Obligations.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party given in accordance with the Debt Documents to
which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement.

 

 30 

 

 

Section 6.          Designation of Designated Indebtedness; Recordkeeping, Etc.

 

6.01         Designation of Other Indebtedness. The Borrower may at any time
designate as “Designated Indebtedness” hereunder any other Indebtedness intended
by the Borrower to be secured by the Collateral, provided that such Designated
Indebtedness satisfies at the time of incurrence thereof the terms and
conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Agreement, and Section 6.01(b)(ii) and the other provisions of
the Revolving Credit Agreement (as long as the Revolving Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)),
such designation to be effected by delivery to the Collateral Agent of a notice
substantially in the form of Exhibit A or in such other form approved by the
Collateral Agent (a “Notice of Designation”), which notice shall identify such
Indebtedness, provide that such Indebtedness be designated as “Designated
Indebtedness” hereunder and be accompanied by a certificate of a Financial
Officer of the Borrower delivered to the Revolving Administrative Agent, each
Financing Agent, each Designated Indebtedness Holder party hereto and the
Collateral Agent:

 

(a)          certifying that such Indebtedness satisfies the conditions of this
Section 6.01 and the Revolving Credit Agreement, and that after giving effect to
such designation and the incurrence of such Designated Indebtedness, no Default
or Event of Default shall have occurred and be continuing;

 

(b)          attaching (and certifying as true and complete) copies of the
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and

 

(c)          identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).

 

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent an agreement in form and substance reasonably satisfactory to the
Collateral Agent, appropriately completed and duly executed and delivered by
each party thereto, pursuant to which such Financing Agent (or, if there is no
Financing Agent, such holder) shall have become a party hereto and assumed the
obligations of a Financing Agent (or holder) hereunder, as applicable.

 

6.02         Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice. In the event of any conflict between the books and
records maintained by any Secured Party and the books and records of the
Collateral Agent in respect of such matters, the books and records of the
Collateral Agent shall control in the absence of manifest error.

  

 31 

 

 

 

Section 7.          Covenants of the Obligors. In furtherance of the grant of
the security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

 

7.01         Delivery and Other Perfection.

 

(a)          With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof on or prior to the Closing Date and within ten (10) days after the
acquisition thereof by an Obligor with respect to any such Portfolio Investment
or Collateral acquired after the Closing Date. As to all other Collateral, such
Obligor shall cause the same to be Delivered within three (3) Business Days of
the acquisition thereof, provided that Delivery shall not be required with
respect to (1) accounts of the type described in clauses (A) – (E) of Section
7.06 to the extent set forth therein, and (2) immaterial assets so long as (x)
such assets are not included in the Borrowing Base, (y) the Collateral Agent has
a perfected first priority lien (subject to Eligible Liens) on such assets and
no other Person exercises Control over such assets and such assets have not been
otherwise “Delivered” to any other Person, and (z) the aggregate value of such
assets described in this Section 7.01(a)(2) does not at any time exceed $75,000.
In addition, and without limiting the generality of the foregoing, each Obligor
shall promptly from time to time give, execute, deliver, file, record, authorize
or obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary in the reasonable judgment of the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

 

(i)          keep full and accurate books and records relating to the Collateral
in all material respects; and

 

(ii)         subject to compliance with Section 9.13 of the Revolving Credit
Agreement and analogous clauses in other Debt Documents permit representatives
of the Collateral Agent, upon reasonable notice, at any time during normal
business hours to inspect and make abstracts from its books and records
pertaining to the Collateral, and permit representatives of the Collateral Agent
to be present at such Obligor’s place of business to receive copies of
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by such Obligor with respect to the
Collateral, all in such manner as the Collateral Agent may reasonably require;
provided that each such Obligor shall be entitled to have its representatives
and advisors present during any inspection of its books and records at such
Obligor’s place of business.

 

(b)          Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Portfolio Investment has been Delivered, the Obligors shall not
take or permit any action that would result in such Portfolio Investment no
longer being Delivered hereunder and shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary or desirable in the reasonable judgment of the Collateral Agent to
continue the Delivered status of any Collateral. Without limiting the generality
of the foregoing, the Obligors shall not terminate any arrangement with the
Custodian unless and until a successor Custodian reasonably satisfactory to the
Collateral Agent has been appointed and has executed all documentation necessary
to continue the Delivered status of the Collateral, which documentation shall be
in form and substance reasonably satisfactory to the Collateral Agent.

 

 32 

 

 

7.02         Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least twenty (20) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement and
such Obligor provides the Collateral Agent with at least twenty (20) days prior
written notice of such permitted change (or such shorter period as may be
approved by the Collateral Agent in its sole discretion).

 

7.03         Other Liens, Financing Statements or Control. Except as otherwise
permitted under the Revolving Credit Agreement (as long as any of the Revolving
Credit Agreement Obligations are outstanding (other than unasserted contingent
obligations)) and the applicable provisions of each other Debt Document, the
Obligors shall not (a) create or suffer to exist any Lien upon or with respect
to any Collateral, (b) file or suffer to be on file, or authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have “control” (within the meaning of the Uniform Commercial Code) of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

 

7.04         Transfer of Collateral. Except as otherwise permitted under the
Revolving Credit Agreement (as long as any of the Revolving Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)) and
the other Debt Documents, the Obligors shall not sell, transfer, assign or
otherwise dispose of any Collateral.

 

 33 

 





 

7.05         Additional Subsidiary Guarantors. As contemplated by the Revolving
Credit Agreement, new Subsidiaries (other than a CFC or Transparent Subsidiary
(each as defined in the Revolving Credit Agreement) or Financing Subsidiary) of
the Borrower formed or acquired by the Borrower after the date hereof,
Subsidiaries of the Borrower that after the date hereof cease to constitute
Florida Sidecar Subsidiaries (as defined in the Revolving Credit Agreement),
CFCs, Transparent Subsidiaries or Financing Subsidiaries under the Revolving
Credit Agreement, and any other Person that otherwise becomes a Subsidiary
(other than a Financing Subsidiary, CFC or Transparent Subsidiary) within the
meaning of the definition thereof, are required to become a “Subsidiary
Guarantor” under this Agreement, by executing and delivering to the Collateral
Agent a Guarantee Assumption Agreement in the form of Exhibit B hereto;
provided, however, that, notwithstanding any provision to the contrary in this
Agreement or any Debt Document, no CFC or Transparent Subsidiary will be
required to become a “Subsidiary Guarantor”. Accordingly, upon the execution and
delivery of any such Guarantee Assumption Agreement by any such Subsidiary, such
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, become a “Subsidiary Guarantor” and an “Obligor” for
all purposes of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and
2.11 hereto shall be deemed to be supplemented in the manner specified in such
Guarantee Assumption Agreement. In addition, upon execution and delivery of any
such Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary.

 

7.06         Control Agreements. No Obligor shall open or maintain any account
with any bank, securities intermediary or commodities intermediary (other than
(A) any such accounts that are maintained by the Borrower in its capacity as
“servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, and (E) any account in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $75,000, provided that in the case of
each of the foregoing clauses (A) through (E), no other Person (other than the
depository institution at which such account is maintained) shall have “control”
over such account (within the meaning of the Uniform Commercial Code) and such
account shall not have been otherwise “Delivered” to any other Person), unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has NYUCC Control over such account pursuant to a control
agreement in form and substance reasonably satisfactory to the Collateral Agent.

 

7.07         Revolving Credit Agreement . Each Subsidiary Guarantor agrees to
perform, comply with and be bound by the covenants of the Revolving Credit
Agreement (as long as any of the Revolving Credit Agreement Obligations are
outstanding (other than unasserted contingent obligations)) (which provisions
are incorporated herein by reference), applicable to such Subsidiary Guarantor
as if each Subsidiary Guarantor were a signatory to the Revolving Credit
Agreement.

 

 34 

 

  

7.08         Pledged Equity Interests.

 

(a)          In the event any Obligor acquires rights in any Pledged Equity
Interest after the date hereof or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the date hereof because it
ceases to constitute an Excluded Equity Interest, such Obligor shall deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby;

 

(b)          Without the prior written consent of the Collateral Agent, no
Obligor shall vote to enable or take any other action to: (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest or that adversely affects the validity, perfection or
priority of the Collateral Agent’s security interest or the ability of the
Collateral Agent to exercise its rights and remedies under this Agreement with
respect to such Pledged Equity Interest, (b) other than as permitted under the
Revolving Credit Agreement and each other Debt Document, permit any issuer of
any Pledged Equity Interest to dispose of all or a material portion of their
assets, or (c) cause any issuer of any Pledged Equity Interests which are
interests in a partnership or limited liability company and which are not
securities (for purposes of the NYUCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Equity Interests to be treated as
securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; and

 

(c)          Each Obligor consents to the grant by each other Obligor of a
security interest in all Pledged Equity Interests to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged Equity
Interest to the Collateral Agent or its nominee following the occurrence and
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto.

 

7.09         Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

 

(a)          So long as no Event of Default or Trigger Event shall have occurred
and be continuing:

 

(i)          each Obligor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement or any Debt Document; provided, however, that (A)
each Obligor will give the Collateral Agent at least five (5) Business Days’
notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right that could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral or the creation, perfection and priority of the Collateral
Agent’s Lien; and (B) none of the Obligors will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives an
Obligor notice that, in the Collateral Agent’s judgment, such action (or
inaction) could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Collateral Agent’s Lien or the ability of the
Collateral Agent to exercise its rights and remedies under this Agreement with
respect to such Pledged Interest;

 

 35 

 

  

(ii)         each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent not prohibited by the Debt Documents; provided, however, that (except
with respect to any Pledged Debt that is also a Portfolio Investment) any and
all (A) dividends and interest paid or payable other than in cash in respect of,
and Instruments and other property received, receivable or otherwise distributed
in respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral, be Delivered hereunder and remain
subject to the Lien of the Collateral Agent to hold as Pledged Interests, and
shall, if received by any of the Obligors, be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other property or funds of
the Obligors, and shall be forthwith delivered to the Collateral Agent in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations,
provided that the Obligors shall be permitted to take any action with respect to
cash described in clauses (B) and (C) not prohibited by the other Debt
Documents; and

 

(iii)        the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.

 

(b)          Automatically upon the occurrence of a Trigger Event, and upon the
election of the Collateral Agent upon the occurrence and during the continuance
of an Event of Default:

 

 36 

 

  

(i)          all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

 

(ii)         the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii)        without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including the right to exchange, in its discretion, any and all of the
Pledged Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and

 

(iv)        all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

7.10         Commercial Tort Claims. Each Obligor agrees that with respect to
any Commercial Tort Claim in excess of $100,000 individually hereafter arising
it shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

 

7.11         Intellectual Property. Each Obligor hereby covenants and agrees as
follows:

 

(a)          it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 

 37 

 

  

(b)          it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;

 

(c)          it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of the Intellectual Property that is material to
the business of any Obligor may become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable, or (c) subject to
any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court, other than in the ordinary
course of prosecuting and/or maintaining the applications or registrations of
such Intellectual Property;

 

(d)          it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 

(e)          in the event that it has knowledge that any Intellectual Property
owned by or exclusively licensed to any Obligor is infringed, misappropriated,
or diluted by a third party, such Obligor shall, except as it determines
otherwise in its reasonable business judgment, promptly take all reasonable
actions to stop such infringement, misappropriation, or dilution and protect its
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;

 

(f)          it shall promptly (but in no event more than thirty (30) days after
any Obligor obtains knowledge thereof) report to the Collateral Agent (i) the
filing by or on behalf of such Obligor of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;

 

 38 

 

  

(g)          it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto;

 

(h)          it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

(i)          it shall take all steps reasonably necessary to protect the secrecy
of all Trade Secrets, including entering into confidentiality agreements with
its employees and labeling and restricting access to secret information and
documents; and

 

(j)          it shall continue to collect, at its own expense, all amounts due
or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof. In connection with such collections, each
Obligor may take (and, while an Event of Default exists, at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, while an Event of
Default exists, the Collateral Agent shall have the right at any time, to
notify, or require any Obligor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby.

 

Section 8.          Acceleration Notice; Remedies; Distribution of Collateral.

 

8.01         Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

 

8.02         Preservation of Rights. The Collateral Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

8.03         Events of Default, Etc. During the period during which an Event of
Default or a Trigger Event shall have occurred and be continuing:

 

 39 

 

  

(a)          each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;

 

(b)          the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(c)          the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);

 

(d)          the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and

 

(e)          the Collateral Agent may, upon reasonable prior notice (provided
that at least ten (10) Business Days’ prior notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.

 

 40 

 

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this Section
8.03 shall be applied in accordance with Section 8.06.

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

8.04         Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.

 

8.05         Private Sale. The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.

 

8.06         Application of Proceeds. Except as otherwise herein expressly
provided, after the occurrence and during the continuance of an Event of Default
pursuant to the exercise of any remedies under this Section 8, the proceeds of
any collection, sale or other realization of all or any part of the Collateral
of any Obligor (including any other cash of any Obligor at the time held by the
Collateral Agent under this Agreement) shall be applied by the Collateral Agent
as follows:

 

First, to the payment of costs and expenses of such collection, sale or other
realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;

 

 41 

 

  

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

 

Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Agreement shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

 

Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

For the avoidance of doubt, payments made pursuant to Section 2.08(b), (c), (d)
or (e) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, modification, supplement, amendment, restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02, unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments.

 

In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Collateral Agent
may, in its sole discretion, at the time of any application under this Section
8, withhold all or any portion of the proceeds otherwise to be applied to the
Secured Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive Control of the Collateral
Agent, to the extent that it in good faith believes that the information
provided to it pursuant to Section 9.02 is either incomplete or inaccurate and
that application of the full amount of such proceeds to the Secured Obligations
would be disadvantageous to any Secured Party. All distributions made by the
Collateral Agent pursuant to this Section 8 shall be final (subject to any
decree of any court of competent jurisdiction), and the Collateral Agent shall
have no duty to inquire as to the application by the other Secured Parties of
any amounts distributed to them.

 

Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.

 

 42 

 

 

8.07         Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default or Trigger
Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event, the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.

 

8.08         Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, upon the occurrence and during the continuance of an Event
of Default or a Trigger Event, to exercise rights and remedies hereunder at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Obligor hereby grants to the Collateral Agent, if and only to
the extent of such Obligor’s rights to grant the same, an irrevocable,
non-exclusive license to use, assign, license or sublicense any of the
Intellectual Property Collateral (other than any Excluded Assets) now owned or
hereafter acquired by such Obligor. Such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.

 

8.09         Authority. Notwithstanding anything to the contrary contained
herein, in no event shall the Collateral Agent take, or be permitted to take,
any enforcement action with respect to the Collateral without at least three (3)
Business Days prior notice to the Secured Parties, and will refrain from taking
such enforcement action if so directed by the Required Secured Parties during
such three (3) Business Day period, provided that the Collateral Agent may take
such enforcement action during such three (3) Business Day period if so directed
by the Required Secured Parties.

 

Section 9.          The Collateral Agent.

 

9.01         Appointment; Powers and Immunities. Each Revolving Lender, the
Revolving Administrative Agent, each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder hereby irrevocably appoints and authorizes ING to act as its
agent hereunder with such powers as are specifically delegated to the Collateral
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):

 

(a)          shall have no duties or responsibilities except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, or a fiduciary with respect to, any Revolving Lender, Financing Agent or
any Designated Indebtedness Holder;

 

 43 

 

 

(b)          shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for any recitals, statements, representations or warranties contained in
this Agreement or in any notice delivered hereunder, or in any other certificate
or other document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Obligors or any
other Person to perform any of its obligations hereunder;

 

(c)          shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 

(d)          shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

9.02         Information Regarding Secured Parties. The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent, supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as ING is both the Collateral Agent and
the Revolving Administrative Agent, the Revolving Credit Agreement Obligations)
as at a date specified in such request. The Collateral Agent shall provide any
such list to any Secured Party upon request. The Collateral Agent shall be
entitled to rely upon such information, and such information shall be conclusive
and binding for all purposes of this Agreement, except to the extent the
Collateral Agent shall have been notified by a Secured Party in writing that
such information as set forth on any such list is inaccurate or in dispute
between such Secured Party and the Borrower.

 

9.03         Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram, cable or
electronic mail) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent. As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Secured Parties and such
instructions of the Required Secured Parties and any action taken or failure to
act pursuant thereto shall be binding on all of the Secured Parties. If in one
or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

 

 44 

 



 

9.04         Rights as a Secured Party. With respect to its obligation to extend
credit under the Revolving Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Agreement shall have the same rights and powers hereunder as any other
Secured Party and may exercise the same as though it were not acting as
Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity. ING (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and ING and its Affiliates may accept fees and other consideration from
any of the Obligors for services in connection with this Agreement or otherwise
without having to account for the same to the other Secured Parties.

 

9.05         Indemnification. Each Revolving Lender and each Designated
Indebtedness Holder by acceptance of the benefits of this Agreement and the
other Security Documents agrees to indemnify the Collateral Agent and each
Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to the extent not reimbursed under Section 10.04, but without
limiting the obligations of the Obligors under Section 10.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders
and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against any Indemnitee (including by any other
Secured Party) arising out of or by reason of any investigation in connection
with or in any way relating to or arising out of this Agreement, any other Debt
Documents, or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default or a Trigger Event has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that no Revolving Lender or
Designated Indebtedness Holder shall be liable for any of the foregoing to the
extent they are determined by a court of competent jurisdiction in a final,
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the party to be indemnified.

 

 45 

 

  

9.06         Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent and each Financing Agent (and each Revolving
Lender and each Designated Indebtedness Holder by acceptance of the benefits of
this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party. Except as otherwise expressly provided
herein, the Collateral Agent shall not be required to keep itself informed as to
the performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to provide any other Secured Party with any
credit or other information concerning the affairs, financial condition or
business of any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 

9.07         Failure to Act. Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.

 

9.08         Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors. Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld provided that no such consent shall be required if an
Event of Default or a Trigger Event has occurred and is continuing to appoint a
successor Collateral Agent. If no successor Collateral Agent shall have been so
appointed by the Required Secured Parties and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent’s giving
of written notice of resignation of the retiring Collateral Agent, then the
retiring Collateral Agent may, on behalf of the other Secured Parties, appoint a
successor Collateral Agent, that shall be a financial institution that has an
office in New York, New York and has a combined capital and surplus and
undivided profits of at least $1,000,000,000. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent, and
the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Section 9 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Collateral Agent. The Borrower shall pay to any
successor Collateral Agent the customary fees and charges necessary to induce
such successor Collateral Agent to accept its appointment hereunder, such
payment to be made as and when invoiced by the successor Collateral Agent.

 

 46 

 

  

9.09         Agents and Attorneys-in-Fact. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it and in good faith.

 

Section 10.         Miscellaneous.

 

10.01         Notices. All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied, (to the extent provided in the
Revolving Credit Agreement) emailed or delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages to
this Agreement or, in the case of any Financing Agent or Designated Indebtedness
Holder that shall become a party hereto after the date hereof, at such “Address
for Notices” as shall be specified pursuant to or in connection with the joinder
agreement executed and delivered by such Financing Agent or Designated
Indebtedness Holder pursuant to Section 6.01 (provided that notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of the
Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All notices to any Revolving Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the Revolving
Administrative Agent or Financing Agent for such Designated Indebtedness Holder.

 

10.02         No Waiver. No failure on the part of the Collateral Agent or any
other Secured Party to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

10.03         Amendments to Security Documents, Etc.

 

Except as otherwise provided in any Security Document, the terms of this
Agreement and the other Security Documents may be waived, altered or amended
only by an instrument in writing duly executed by each Obligor and the
Collateral Agent, with the consent of the Required Secured Parties; provided
that:

 

(a)          no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party;

 

 47 

 

 

(b)          without the prior written consent of each of the Revolving Lenders
under the Revolving Credit Agreement, the Collateral Agent shall not release all
or substantially all of the collateral under the Security Documents or release
all or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (except that if
any amounts have become due and payable in respect of any Designated
Indebtedness Obligations or Hedging Agreement Obligations, and shall have
remained unpaid for thirty (30) or more days, then the prior written consent
(voting as a single group) of the holders of a majority in interest of the
Designated Indebtedness Obligations and the Hedging Agreement Obligations,
whichever of such obligations are then due and payable, will also be required to
release all or substantially all of such collateral or guarantee obligations,
whether before or after the Termination Date);

 

(c)          without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;

 

(d)          without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;

 

(e)          the Collateral Agent is authorized to release (and shall, within
ten Business Days of written request by the Borrower, release) any Collateral
that is either the subject of a disposition not prohibited under the Revolving
Credit Agreement, or to which the Revolving Lenders, subject to the Revolving
Credit Agreement, shall have consented and will, at the Obligors’ expense,
execute and deliver to any Obligor such documents (including any UCC termination
statements, lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement, without any action of the Collateral Agent, in connection with any
disposition of Portfolio Investments that (i) occurs in the ordinary course of
the Borrower’s business and (ii) is not prohibited under the Revolving Credit
Agreement;

 

(f)          the Collateral Agent is authorized to release (and shall, within
ten Business Days of written request by the Borrower, release) any Subsidiary
Guarantor from any of its guarantee obligations under Section 3 hereof to the
extent such Subsidiary is (x) the subject of a disposition not prohibited under
the Debt Documents, (y) ceases to be a Subsidiary as a result of a transaction
not prohibited under the Debt Documents, or (z) to which the Required Secured
Parties shall have consented, and, upon such release, the Collateral Agent is
authorized to release (and shall release) any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents; and

 

 48 

 

 

(g)          this Section 10.03 shall be subject to the provisions related to
“Defaulting Lenders” in the Revolving Credit Agreement.

 

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the lien of this Agreement and the other Security Documents, the Collateral
Agent shall, within ten Business Days of written request by the Borrower (and at
the sole cost and expense of the Borrower), (i) execute and deliver termination
statements and other releases and instruments (in recordable form if
appropriate) that the Collateral Agent reasonably believes is necessary to
effect such release and (ii) otherwise take such actions as the Borrower may
reasonably request in order to effect the release and transfer of such
Collateral.

 

10.04         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Obligors hereby jointly and severally agree
to reimburse the Collateral Agent and each of the other Secured Parties and
their respective Affiliates for all reasonable and documented out-of-pocket
fees, costs and expenses incurred by them (including the reasonable fees,
charges and disbursements of legal counsel (and excluding the allocated costs of
internal counsel)) in connection with (i) any Event of Default or Trigger Event
and any enforcement or collection proceeding resulting therefrom, including all
manner of participation in or other involvement with (w) performance by the
Collateral Agent of any obligations of the Obligors in respect of the Collateral
that the Obligors have failed or refused to perform in the time period required
under this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings of any Obligor, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Collateral Agent in respect
thereof, by litigation or otherwise, including expenses of insurance, (y)
judicial or regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section 10.04, and all such costs and expenses
shall be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.

 

(b)          Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one outside counsel
for all Indemnitees (and, if reasonably necessary, of one local counsel in any
relevant jurisdiction for all Indemnitees) unless, in the reasonable opinion of
an Indemnitee, representation of all Indemnitees by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder, or (ii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower, any Indemnitee or a third party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the willful misconduct or gross negligence of such Indemnitee, (2) result from a
claim brought against such Indemnitee for breach of such Indemnitee’s
obligations under this Agreement or the other Loan Documents, if there has been
a final and nonappealable judgment against such Indemnitee on such claim as
determined by a court of competent jurisdiction or (3) result from a claim
arising as a result of a dispute between Indemnitees (other than (x) any dispute
involving claims against the Revolving Administrative Agent, the Collateral
Agent or any Financing Agent, in each case in their respective capacities as
such, and (y) claims arising out of any act or omission by any Obligor or its
Affiliates). Notwithstanding the foregoing, it is understood and agreed that
indemnification for Taxes (as defined in the Revolving Credit Agreement) is
subject to the provisions of Section 2.14 of the Revolving Credit Agreement and
analogous provisions, if any, in Designated Indebtedness Documents.

 

 49 

 

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor, provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

 

10.05         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Obligors
and the Secured Parties; provided that none of the Obligors shall assign or
transfer its rights or obligations hereunder without the prior written consent
of each of the Collateral Agent and the Revolving Administrative Agent.

 

10.06         Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 50 

 

 

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.07         Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

10.08         Governing Law; Submission to Jurisdiction.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 10.08. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

 51 

 

  

10.09         Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.

 

10.10         Headings. Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

10.11         Termination. Promptly after the Termination Date and receipt of
instructions from the Revolving Administrative Agent pursuant to Section 9.15 of
the Revolving Credit Agreement, the Collateral Agent shall, on behalf of the
Revolving Administrative Agent, the Collateral Agent and the Revolving Lenders,
deliver to the Obligors such termination statements and releases and other
documents necessary and appropriate to evidence the termination of this
Agreement, the Loan Documents, and each of the documents securing the
obligations hereunder as the Obligors may reasonably request, all at the sole
cost and expense of the Obligors; provided however that the Collateral Agent
shall not have any obligation to do so under the circumstances set forth in the
parenthetical provision in Section 10.03(b) except to the extent provided
therein.

 

10.12         Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Agreement will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

 

[Signature page follows]

 

 52 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

  CAPITALA FINANCE CORP.                By:                 Name:       Title:  
 

 

     Address for Notices       Capitala Finance Corp.   4201 Congress Street,
Suite 360   Charlotte, NC  28209   Attention:  Joseph B. Alala, III  
Telephone:  (704) 376-5502   Telecopier:  (704) 376-5877       With a copy to:  
    Mayer Brown LLP   214 North Tryon Street, Suite 3800   Charlotte, North
Carolina  28202   Attention:  Keith F. Oberkfell, Esq.   Telephone:  (704)
444-3549   Telecopier:  (704) 377-2033

 

[Guarantee, Pledge and Security Agreement]

 

 

 

 

  ING CAPITAL LLC,   as Revolving Administrative Agent and Collateral Agent    
    By           Name:     Title:           By                     Name:    
Title:  

 

  Address for Notices       ING Capital LLC   13251133 Avenue of the Americas  
New York, New York 1001910036   Attention:  Patrick Frisch   Telecopier:  (646)
424-6919   Telephone:  (646) 424-6912       with a copy to:       Dechert LLP  
1095 Avenue of the Americas   New York, NY 10036-6797   Attention:  Jay R.
Alicandri, Esq.   Telecopier: (212) 698-3599   Telephone: (212) 698-3800

 

[Guarantee, Pledge and Security Agreement]

 

 

  

